Citation Nr: 1043612	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-46 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation for service 
connected posttraumatic stress disorder (PTSD), currently 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to June 1971.  
The Veteran has service in Vietnam and received the Combat 
Infantry Badge.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.    

In October 2010, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	PTSD is manifested by nightmares, disturbed sleep, anxiety, 
irritability, frequent panic attacks, impaired short term memory, 
occupational and social impairment, disturbed mood, episodes of 
depression, episodic psychosis, periodic suicidal and homicidal 
ideation, ritualistic behaviors and difficulty in adapting to 
stressful circumstances; without gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
perform activities of daily living, or disorientation.  




CONCLUSION OF LAW

The criteria for a 70 percent rating for service connected PTSD 
have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in September 2008 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim for 
service connection and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the AOJ.

The September 2008 letter also included notice as provided in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the 
U.S. Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Here, the Veteran is challenging the initial evaluation 
and effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  A 
VA opinion with respect to the issue on appeal was obtained in 
October 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the Veteran's service and post-
service VA medical records.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and provides 
an explanation for the opinion stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met. 38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2010).  Also, when making 
determinations as to the appropriate rating to be assigned, VA 
must take into account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  But since the Veteran timely appealed 
the rating initially assigned for PTSD, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the appeal.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's service-connected PTSD is currently assigned a 30 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating requires evidence of occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives; own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness'" from 0 to 100, 
with 100 representing superior functioning in a wide range of 
activities and no psychiatric symptoms.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (1994) at 32).

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)."  Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Board has reviewed all the evidence of record.  In a July 
2007 medical assessment, the Veteran was alert, fully oriented 
and cooperative.  He had good eye contact.  His thoughts were 
logical and sequential.  There were no hallucinations, delusions, 
psychosis or thought disorder.  His cognitive functioning was 
average and his short term memory and concentration were 
impaired.  His long term memory was intact, except for traumatic 
events.  His language was clear, well modulated and had good 
flow.  He had frequent depressive episodes that occurred without 
precipitating events that lasted from a few hours to a few days.  
During these episodes he experienced feelings of helplessness, 
hopelessness, sleep awakenings, nightmares, night sweats, loss of 
interest, loss of energy, loss of motivation, as well as suicidal 
and homicidal ideation without plan or intent.  The Veteran also 
had panic attacks with rapid heartbeat, accelerated breathing, 
flushed feelings, visual changes, sweats and sense of doom.  He 
had recurrent and intrusive memories.  He was easily triggered by 
sounds and smells.  He had avoidant behaviors, depression, 
forgetfulness, isolation, detachment, numbing and emotional 
constriction.  He had arousal symptoms, nightmares, anger 
episodes, heightened startle reactions, anxiety and distrust.  He 
also had problems with authority figures.  He was assigned a GAF 
of no higher than 40 during the past year.  

In the October 2008 VA Compensation and Pension Examination, the 
Veteran reported that he had had nightmares about his experiences 
in Vietnam for years and they were getting worse.  He reported 
that they occurred three to four times per week.  He described 
that after the dreams, he would wake up in a cold sweat and was 
unable to return to sleep.  He reported that he got two to three 
hours of sleep per night.  He also had intrusive thoughts of 
Vietnam.  The Veteran reported that he did not trust anyone.  He 
would be startled by fireworks.  He rarely went out and would go 
to the store with his fiancé, but would wait outside the store.  
He avoided people and news or movies relating to the war.  The 
Veteran had lived with his fiancé on and off for 15 years.  He 
described their relationship as fair.  He had been married twice 
and divorced twice.  He worked in the same occupation for several 
years and worked in an area where he was able to avoid working 
with others.  He had some problems at work.  He had been written 
up for being out of his area and having a panic attack.  The 
Veteran reported that he had some friends that would come visit 
him, he spent most of his time in his yard or listening to music 
and he attended a small church.  

During the examination, the Veteran was casually groomed, 
cooperative and appeared truthful.  He displayed some anxiety.  
His speech was within normal limits with regard to rate and 
rhythm.  His mood was anxious and his affect was appropriate to 
content.  The Veteran's thought processes and associations were 
logical and tight.  No loosening of associations or confusion 
were noted.  The Veteran's memory was grossly intact.  He was 
oriented in all spheres.  He did not report hallucinations or 
delusions.  His insight and judgment were adequate.  He denied 
suicidal or homicidal intent, although he reported both suicidal 
and homicidal ideation.  He was assigned a GAF of 52.  

In the October 2010 hearing, the Veteran testified that he had 
problems sleeping and would take medication to help him sleep.  
He also reported that he had problems getting along with other 
people.  Particularly, he testified that he had problems with 
coworkers and supervisors.  He testified that he had problems 
working with others and with authority figures.  He also 
indicated that he missed work due to his symptoms of PTSD and 
attending VA meetings for his PTSD.  The Veteran reported that he 
had panic attacks.  He also had problems socially, including some 
problems trusting his wife.  He also indicated that he would 
avoid others by going to a store during hours where few people 
would be in the store.  He testified that he had problems with 
his short term memory.  He would also forget what he was doing.  
He also had nightmares about his experiences in Vietnam.   He 
reported that medication helped his nightmares.  He indicated 
that he had suicidal thoughts.  He also indicated that at work 
and at home, he had serious homicidal thoughts several times.  He 
also indicated that he had ritualistic behaviors at home, such as 
checking doors at night and kept a gun in his house close to his 
bed.  The Veteran reported that he was married and had problems 
with his relationship with his wife which caused stress and 
anxiety.  He indicated that he had problems when his children 
would come to visit him and had problems trusting them.  He 
indicated that he avoided crowds, avoided people that talked 
about Vietnam, avoided hunting because of the smells, and avoided 
helicopters although he lived near a hospital.  The Veteran also 
testified that he was suspicious of people.  He worked for the 
same company for 15 years.  He testified that he had anxiety 
attacks more than once per day and sometimes had problems with 
depression.  

The VA treatment records show that the Veteran was treated 
regularly for his symptoms of PTSD.  He consistently reported 
nightmares approximately three times per week.  He had sleep 
disturbances and had difficulty returning to sleep.  He struggled 
with avoidance behaviors.  His memory and concentration ranged 
from fair to adequate.  He reported regular panic attacks and 
problems with anxiety.  He had difficulty with social settings 
and nervousness in public places.  He liked to be by himself and 
avoided people.  He had problems trusting others.  He often 
experienced stress at work.  His energy level varied from fair to 
good.  He reported that he had problems with irritability and 
anger at times.  He had problems with occupational and family 
relationships.  The GAF scores ranged from 55 to 60.  He reported 
depression at times.  At times, he reported episodes of 
psychosis.  He also reported some suicidal ideation.  

Based on the foregoing, the Board finds that the Veteran is 
entitled to a 70 percent evaluation for his service connected 
PTSD.  The Board acknowledges that the Veteran has symptoms in 
both the 50 percent and 70 percent criteria under Diagnostic Code 
9411.  The evidence of record shows that the Veteran had 
nightmares and disturbed sleep.  He was anxious and irritable.  
He had frequent panic attacks and impaired short term memory.  He 
also had problems with his occupational relationships as 
evidenced by his difficulty with coworkers and supervisors.  The 
Board acknowledges that the Veteran was able to work with the 
same company for many years, albeit with some conflict with 
coworkers and supervisors.  He had impairment with his social 
relationships as shown by his problems with his wife and 
children, two divorces and few friends.  He also avoided crowds 
and preferred to be alone.  Further, he had periods of disturbed 
mood and episodes of depression.  

Moreover, the Veteran had suicidal and homicidal ideation.  In 
most of the VA examinations, the Veteran reported suicidal 
ideation and some homicidal ideation.  The Veteran's speech was 
normal in most instances; however there was evidence of episodes 
of psychosis.  He also had ritualistic behaviors at night.  
Additionally, the GAF scores, ranging from 40 to 55, revealed 
moderate to severe symptoms of PTSD.  The Board has considered 
all the evidence of record and particularly notes the suicidal 
and homicidal ideation.  As such, the Board affords the Veteran 
the benefit of the doubt and finds that the symptoms more closely 
approximate the criteria for a 70 percent evaluation.  
Additionally, the Board notes that these symptoms have been 
consistent throughout the appeal period, therefore, staged rating 
are not required.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board also notes that the Veteran is not entitled to a 100 
percent rating at this time.  The Veteran did not have gross 
impairment in thought processes or communication.  He also did 
not have persistent delusions or hallucinations.  The examiners 
did not find that there was grossly inappropriate behavior and he 
was able to perform activities of daily living.  He was also 
oriented during the examinations.  Therefore, the Board finds 
that a 100 percent evaluation is not warranted.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  In fact, the VA examiner noted that the symptoms 
of PTSD did not preclude employment and the Veteran has remained 
employed by the same company for several years.  Hence, referral 
to the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2010) is not 
warranted.


ORDER

A 70 percent evaluation for service connected PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


